ORDER
Pursuant to the provisions of Article V, Section 4 of the South Carolina Constitution,
*242IT IS ORDERED that, until further notice, attorneys acting as special referees are exempt from mandatory Electronic Filing (E-Filing) in cases where they are acting as special referees. Attorneys acting as special referees may: (1) E-File documents associated with the case; (2) utilize a Traditional Filing method, such as submitting documents to the clerk of court directly or mailing the documents to the clerk; or (3) with permission of a clerk of court, email documents to the clerk of court.
This Order does not excuse attorneys who serve as special referees from mandatory E-Filing in cases where they are counsel for a party. This Order is effective immediately.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina